Citation Nr: 1446428	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  08-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for orthopedic manifestations of right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear greater than 10 percent prior to September 27, 2010.  

2.  Entitlement to a disability rating for orthopedic manifestations of right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear greater than 20 percent beginning on September 27, 2010.  

3.  Entitlement to a compensable disability rating for neurological manifestations of right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL


The Veteran and W.A.

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2007 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs), which denied the Veteran's claim for a compensable evaluation for his service connected right shoulder disability.  In a November 2008 rating decision, the RO increased the disability rating to 10 percent, effective April 13, 2006, the date VA received the Veteran's claim for an increase.  In an April 2014 rating decision, the RO increased the rating to 20 percent, effective September 27, 2010.  The Waco, Texas, RO is currently the Agency of Original Jurisdiction (AOJ) in this case.  

The issues listed on the title page of this decision are stated in terms of most recent description of the Veteran's right shoulder disability as found in an April 2014 ratings decision codesheet.  

In May 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In August 2010 and in December 2013, the Board remanded this matter to the AOJ for additional development.  That development completed, it has properly been returned to the Board for appellate consideration.   

FINDINGS OF FACT

1.  Orthopedic manifestations of the Veteran's right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear did not result in ankylosis, dislocation, non-union, malunion, or fibrous union of a shoulder joint, or motion of the right arm limited to shoulder level or below, during the period prior to September 27, 2010.  

2.  Orthopedic manifestations of the Veteran's right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear did not result in ankylosis, dislocation, non-union, malunion, or fibrous union of a shoulder joint, or motion of the right arm to below shoulder level during the period beginning on September 27, 2010.  

3.  Neurological manifestations of Veteran's right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear resulted in no more than mild neuralgia of the right median nerve during the entire appeal period.  

CONCLUSIONS OF LAW

1.  The criteria have not been met for a disability rating higher than 10 percent for orthopedic manifestations of the Veteran's right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear for the period prior to September 27, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2013).  

2.  The criteria have not been met for a disability rating higher than 20 percent for orthopedic manifestations of the Veteran's right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear for the period beginning on September 27, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).  
3.  The criteria for a 10 percent disability rating, but no higher, have been met for the entire appeal period for neurological manifestations of right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124, 4.124a Diagnostic Code 8715 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  The AOJ provided adequate notice in a letter sent to the Veteran in June 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Associated with the record are VA and private treatment records.  VA provided adequate examinations of the Veteran's right shoulder disability in July 2006, October 2008, October 2010, and January 2014.  The examination reports show that the examiners considered the relevant history of the disability, described it in detail, and supported their opinions with analyses, when necessary.  The examinations were therefore adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In a September 2010 letter, "W.A.," who was identified during the Board hearing as the Veteran's roommate, offered his observation that VA doctors pushed the Veteran beyond his limits on range of motion testing and the results recorded were misleading.  In an April 2011 letter, the Veteran stated his observation that the VA examiner had improperly encouraged him to raise his arm further during testing so that a better range of motion could be recorded.  He characterized this as a trick on the part of the examiner.  He also stated that he had gone along with this in the past but "not this time."  

The Board has considered these assertions but Board finds them insufficient to rebut the presumption that VA has properly provided VA examinations.  See Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (explaining "[i]n the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case. . . . Viewed correctly, the presumption is not about the person or a job title; it is about the process").  The allegations are in the nature of an after the fact interpretation of the examiner's instructions.  There is insufficient evidence to find that the examiner acted improperly or that the examinations produced misleading results.  

In the August 2010 Remand, the Board directed the AOJ to ask the Veteran to identify providers of relevant treatment and to assist the Veteran in obtaining evidence of such treatment, including obtaining records of treatment at VA facilities in Texas and Michigan, associate a copy of the Veteran's DD Form 214 with the claims file, provide an appropriate VA examination to assess the severity of his disability on appeal, and to readjudicate the claim.  

Records of VA treatment at facilities in Texas and Michigan have been added to the record.  The examination provided in October 2010 complied with the Board's directive.  The Veteran's DD Form 214 is of record.  

In August 2010, the AOJ sent a letter to the Veteran requesting that he identify any relevant treatment.  The Veteran submitted completed copies of VA Form 4142, Authorization and Consent to Release Information to VA, identifying Dr. "D.B." as providing treatment on one day in October 2004, Dr. "D.P." as providing treatment from 2001 to 2005, and Dr. "J.P." as providing treatment in 1998.  The AOJ requested records from these providers.  Dr. J.P. responded with records of treatment for back and neck symptoms in 1998.  Dr. D.P. responded that the authorization form had expired and he could not provide the information.  In a letter sent in November 2011, the AOJ asked the Veteran to complete a new VA Form 21-4142.  The Veteran responded with a VA Form 2122 dated in September 2010.  The AOJ again requested those records, in December 2011 and in February 2012.  The AOJ informed the Veteran that it had been unable to obtain the records from Dr. D.P. and that the Veteran should submit any such evidence.  It is noted that there are records of treatment by Dr. D.P. associated with the claims file and from the records provided by Dr. D.B., it is reasonable to assume that there are no outstanding records of relevant treatment by Dr. D.P.  This is explained further when the Board addresses the AOJ's response to the receipt of completed copies of VA Form 21-4142 in January 2014.  The AOJ readjudicated the appeal since the development ordered in the August 2010 Remand.

In the December 2013 Remand, the Board directed the AOJ to afford the Veteran an opportunity to submit additional relevant treatment records for the period beginning in April 2005, assist him in obtaining such records if he requested assistance, and to provide an examination to determine the current severity of his service-connected right shoulder disability.  

In December 2013, the AOJ sent a letter to the Veteran asking that he submit any private treatment of his right shoulder since April 2005 and to complete an enclosed VA Form 21-4142 if he wanted VA's assistance in obtaining such records.  In January 2014, the Veteran submitted VA treatment records, a copy of the January 2014 examination report discussed below, and records of private treatment of his right shoulder by Dr. D.P. in October 2004.  The Veteran submitted VA Forms 21-4142, signed in January 2014, identifying private treatment of his right shoulder by Dr. D.P. from January 2000 to December 2004 and by Dr. D.B. for those same dates.  

The AOJ did not request records from those providers after receiving the VA Form 21-4142s in January 2014.  However, the AOJ requested records from those individuals in January 2007 after the Veteran had submitted VA Forms 21-4142 identifying treatment of his right shoulder in October 2004.  Submitted in response to the AOJ's requests were records of October 2004 treatment by Dr. D.B. and Dr. D.P.  Furthermore, in January 2014, the Veteran faxed a request to the AOJ asking that VA provide him with certain VA records for his personal file.  Attached to that request were records of treatment by Dr. D.P and other physicians, apparently in Dr. D.P.'s practice, from 2004 and 2005 as well as the October 2004 record of treatment by Dr. D.B.  These include treatment notes that are not relevant to the issue now before the Board and thus tend to show that the Veteran submitted all available treatment records from those practitioners.  Finally, the October 8, 2004 treatment note by Dr. D.P. states that the Veteran had a chronic history of right shoulder pain from the military and "[h]e has been seeing them for that and they really have not accomplished much."  Dr. D.P. indicated that he was referring the Veteran to Dr. D.B. for evaluation and treatment.  This tends to show that the Veteran did not receive any treatment of his shoulder from Dr. D.B. or Dr. D.P. prior to October 2004.  This note makes it highly unlikely that there are any additional treatment records from either Dr. D.B. or Dr. D.P. during the time frame, 2000-2004, that the Veteran identified in his January 2014 VA Form 21-4142s.  If there were any additional relevant records of treatment by Dr. D.B. or Dr. D.P. it is reasonable to assume that the Veteran would have submitted them.  

Significantly, the Veteran filed his current claim for an increased rating in April 2006.  The reason for the Board's Remand directive to ask the Veteran for private treatment records since April 2005 was because if it was shown during the one year period prior to the filing of his claim that his disability had increased in severity, a higher rating could be awarded from the date of such showing.  38 U.S.C.A. § 5110(b) (West 2002).  Records from earlier than April 2005 do not satisfy the requirements for an increase prior to the date of claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Although records earlier than April 2005 are not necessarily irrelevant, the Board has sufficient evidence from the entire period on appeal to make a decision in this case.  

For the reasons just provided, the Board concludes that the AOJ's failure to respond to the VA Form 21-4142s dated in January 2014 is harmless error.  

In January 2014, VA afforded the Veteran an examination of his right shoulder.  That examination complied with the Board's Remand directive.  
In that examination report, the examiner stated that the Veteran was scheduled for an April 24, 2014 open sub-acromial decompression with resection of his clavicle and repair of supraspinatus tendon, if indicated.  January 2, 2014 VA treatment records include that the Veteran was scheduled for the procedure on April 24, 2014, but was flexible as to when he could undergo the procedure.  The record includes reports of spine examinations conducted May 19, 2014.  There is no mention in the record that the Veteran underwent the scheduled right shoulder procedure.  The Veteran's representative signed an Expedited Processing Waiver of the 30 day waiting period on April 8, 2014 indicating that there was no additional evidence to submit and if any was located it would be submitted at a later time.  There has been no communication from the Veteran or his representative to the effect that he underwent the procedure.  In a document submitted electronically on May 27, 2014 and again on June 24, 2014, the Veteran reported that he had seen Dr. "K." at the VA outpatient clinic "from about 06/2011 to this date 05/19/2014."  Given the notice provided by the AOJ, and the communications just discussed, if the Veteran had undergone the procedure, it is reasonable to assume that he or his representative would have so informed the AOJ or the Board.  From these facts, the Board concludes that the January 2014 report of a scheduled procedure on his right shoulder is not a sufficient reason for delaying adjudication of this appeal.  

In a rating decision dated April 7, 2014, the AOJ increased the rating to 20 percent beginning on September 27, 2010.  In a Supplemental Statement of the Case (SSOC) dated March 28, 2014, the AOJ addressed why it did not assign a higher rating.  In that SSOC, the AOJ listed, in an Evidence section, a rating decision dated March 28, 2014 and explained that the identified rating decision had increased the evaluation of the right shoulder disability to 20 percent.  Although there is no rating decision dated March 28, 2014, the rating decision dated April 7, 2014 did increase the rating to 20 percent.  The discrepancy in the dates of the rating decision is not a substantive error, and the Board finds it to be harmless error.  

These facts show that there has been compliance with the Board's August 2010 and December 2013 Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 (2013), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2013), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's service-connected right shoulder disability has been rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013), for limitation of motion of the arm.  More recently, the AOJ assigned a Diagnostic Code of 5201-5003, indicating that this disability is rated under the criteria for arthritis.  The Board has considered all criteria potentially applicable to the Veteran's disability.  As shown by the evidence discussed below, the Veteran's right shoulder disability has never resulted in ankylosis or dislocation, and there is no evidence to suggest that he has had any malunion or nonunion of his shoulder.  Therefore, the applicable criteria for orthopedic manifestations of his shoulder disability are those found at Diagnostic Code 5201 and 5003.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  

The right shoulder is the Veteran's non-dominant (minor) shoulder as opposed to the dominant (major) shoulder.  The Board explains this determination in the analysis section of this decision.  In this case, whether it is his major or minor shoulder does not matter as the ratings that are appropriate in this case are no different when applied to the major as opposed to the minor shoulder.  

Under Diagnostic Code 5201, limitation of motion of the arm to shoulder level is assigned a 20 percent rating for the minor or major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of motion of the arm to midway between the side and shoulder level is assigned a 20 percent for the minor side and a 30 percent rating for the major side.  Id.  Limitation of motion to 25 degrees from the side is assigned a 30 percent rating for the minor side and a 40 percent rating for the major side.  Id.  

Normal forward flexion is the raising of the straight arm to the front of the body from 0 degrees (arm at side) to 180 degrees (arm next to head) with 90 degrees the angle when the arm is at shoulder level.  38 C.F.R. § 4.71a, Plate I.  Normal shoulder abduction is the raising of the straight arm to the side of the body with the same angles.  Id.  Internal and external rotations involve motion of the arm, with the forearm 90 degrees to the upper arm, from a starting point of level with the shoulder (0 degrees) to the side of the head (90 degrees) for external rotation and to the side of the body (90 degrees) for internal rotation.  Id.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code but if a compensable rating is not available under those criteria then a 10 percent rating is for application for each major joint or group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The shoulder is considered a major joint.  38 C.F.R. § 4.45.  

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (explaining that § 4.59 applies to any joint disability, not just arthritis).  

As there is evidence of neurological manifestations of the Veteran's right shoulder disability, the Board has also considered the criteria found at 38 C.F.R. §§ 4.123, 4.124, and 4.124a, Diagnostic Codes 8515-8715 for neuritis, neuralgia, and paralysis of the median nerve.  This is because the description of neurological manifestations of the median nerve best fit the Veteran's symptoms and all objective specialized diagnostic testing, essentially electromyography (EMG) / nerve conduction velocity (NCV), have been negative.   

Under the criteria for paralysis of the minor median nerve, a 60 percent rating is assigned for complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  30, 20, and 10 percent ratings are assigned for severe, moderate, and mild incomplete paralysis of the minor median nerve, respectively.  Id.  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in § 4.123, will be that for moderate incomplete paralysis of the ulnar nerve.  Id.  

Neuralgia characterized usually by a dull and intermittent pain, or typical distribution so as to identify the nerve, is rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

A.  Factual Background

Service connection for chronic right (minor) shoulder muscle strain was established in a June 1998 rating decision and assigned a 20 percent rating effective in March 1998.  The rating was later reduced to noncompensable, effective in February 2001.  In April 2006, the AOJ received the Veteran's claim for an increased rating.  In that claim, he stated that he had disagreed with a reduction of his benefits.  Review of the record does not reveal a notice of timely notice of disagreement as to that reduction.  There is a notice of disagreement history that the Veterans Benefits Management System (VBMS) indexes with a receipt date in 2000, but the document itself refers to an NOD received in September 2007.  Therefore, the issue before the Board is whether higher ratings are warranted based on the April 2006 claim.  

Of record are July 2006 and September 2010 letters in which the Veteran's roommate, W.A., reports that he had personally witnessed the Veteran suffer from his disabling injuries.  W.A. stated that the Veteran drove a truck for a living and this resulted in pressure on his shoulder and a shooting pain in his shoulder and arm.  W.A. stated that the Veteran lived with constant pain while holding down a physically demanding job of 50 or more hours per week.  He reported that the Veteran's pain affects his ability to engage in the activities of daily living and that on most days if the Veteran holds his arm up a few inches within 7 seconds it hurts so much he has to stop.  W.A. also stated that he witnessed the Veteran's thumb twitch and that the Veteran's pain is so bad that he has tears in his eyes and that he has a loss of feeling in his arm.  

The Veteran's right shoulder disability is rated based on a determination that his right upper extremity is his nondominant (minor) upper extremity while his left upper extremity is his dominant (major) upper extremity.  In April 2011 statement, the Veteran disagreed with the finding that his left arm is the dominant arm.  He stated that just because he writes with his left hand does not mean that it is his dominant side, but rather "by the medical definition is the arm with the most strength, which would make it my right and it is also the arm I use most, And (sic) it has much more strength in it."  

The July 2006 VA examination report shows that although the examiner did not review the claims file he did consider the history of the right shoulder disability as provided by the Veteran.  The Veteran reported that his right shoulder pain had worsened.  He reported that he suffered from tingling down the inside of his arm and into his hands, his middle and ring fingers would curl up from the pain, and in the previous six months he had a kind of spasming and curling up.  Also documented was the Veteran's history of treatment for his shoulder.  The Veteran reported that he had pain of the shoulder and that he gets flare-ups 4 times per month that can last most of the day.  He reported that his is not incapacitated and his right shoulder disability does not affect his ability to conduct employment activities or activities of daily living.  He denied locking or giving way of his right shoulder.  

Range of motion was measured as forward flexion to 160 degrees with pain beginning at 140 degrees, and abduction to 160 degrees with pain beginning at 150 degrees.  Internal rotation was 60 degrees with pain beginning at 40 degrees, and external rotation was to 60 degrees with pain beginning at 30 degrees.  There was no fatigability, lack of endurance, incoordination, or loss of range of motion with repetitive motion.  

As a clinical impression, the examiner stated that the Veteran had full use of his hands, with grasps of 5 out of 5 for both hands.  The examiner stated that it is most likely that the Veteran's intermittent tingling down the plexus to the right hand involving the ring and middle finger are at least as likely as not related to his right shoulder disability.  

In a letter received by VA in August 2008, the Veteran reported that he had recently woke up with an extremely weak and numb right arm and within an hour all of his fingers were tingling and twitching.  He reported that his arm was unusable.  He reported that he had pain when putting his arm on a table and that the pain caused him to wake up from sleep.  

The October 2008 examination report shows that the examiner reviewed the Veteran's claims file and the examiner listed an extensive history of the right shoulder disability.  The examiner noted the Veteran's report of a constant dull ache of the shoulder with increased discomfort with repetitive use of the right hand and with lying on his side.  He reported that 18 months before the examination he began to experience recurrent numbness and tingling extending down the right arm to the fingers. He denied a history of loss of employment or dislocation or subluxation involving the right shoulder.  The examiner stated that the numbness radiating down the right arm may indicate possible neuritis or nerve involvement.  
As to flare ups, the examiner referred to the Veteran's report of exacerbation with repetitive use of tools and, in particular, that the numbness was associated with increased activity.  The examiner also indicated that he was not able to determine whether there was additional limitation of function due to flare-ups without resorting to mere speculation.  

Examination revealed mild tenderness of the right shoulder on palpation as well as crepitus and evidence of discomfort with loss of mobility of the right shoulder as shown by the range of motion testing.  There was no evidence of instability.  Range of motion was measured as forward flexion from 0 to 115 degrees, abduction form 0 to 105 degrees, and internal as well as external rotation from 0 to 80 degrees.  The examiner explained the Veteran did not have additional limitation of function or motion of his right shoulder due to pain (including on repeated use), fatigue, weakness, lack of endurance, or incoordination.  The examiner also made a finding that there was no evidence of instability.  

The examiner stated that diagnostic testing showed normal nerve conduction velocity for the right median and ulnar nerves.  However, he also diagnosed neuritis/neuralgia of the right arm due to the Veteran's right shoulder disability.  

In a statement received in January 2009, the Veteran reported that he had complete loss of range of motion of his right arm and has to use his left arm to lift up his right arm, that he has pain of his right upper extremity, and has loss of feeling in his right fingers for an entire day.  

During the May 2010 Board hearing, the Veteran testified that the worsening of his disability has been increased pain which makes working and household activities more difficult.  

The October 2010 VA examination report documents that the examiner reviewed the Veteran's claims file.  The examiner provided a history of his current right shoulder disability.  That included the Veteran's report that he had a complete loss of feeling in his right arm 2 or 3 times in the past year.  He also reported pains of his posterior muscle at rest or with movement about twice per week.  He reported that neurological diagnostic tests were normal.  Symptoms included pain, decreased speed on motion, and motion of the shoulder affected by the disability, but no giving way, instability, weakness, stiffness, incoordination dislocation or subluxation, effusion, locking episodes, symptoms of inflammation, flare-ups, or other symptoms.  

Physical examination yielded findings of pain at rest, abnormal motion, and guarding of movement.  Right shoulder range of motion was measured as flexion from 100 to 160 degrees, abduction from 0 to 100 degrees, internal rotation from 0 to 75 degrees and external rotation from 0 to 90 degrees.  There is a finding of no objective pain following repetitive motion but that there was additional limitation after three repetitions of range of motion.  This was described as flexion from 0 to 100 degrees, which is a 60 degree loss of range of motion following three repetitions.  There was no ankylosis.  

Reflex examination yielded the same findings for the right and left upper extremities.  All sensory findings were normal for the right side except light touch was decreased over the palmar aspect of the index and long fingers.  Motor examination findings included finger flexion and abduction on the right of "4" as opposed to "5 for the left; all other findings were the same for the right and left.  Nerve conduction velocity testing was normal for the right and left side.  

The examiner stated that the etiology of his right arm intermittent numbness was undetermined as to whether it was due to his cervical spine or is right shoulder.  

In the August 2010 Remand, the Board asked the examiner to determine which hand was the Veteran's dominant hand.  In the medical history section of the report, the examiner reported that the dominant hand was the Veteran's left hand.  The examiner determined this by the Veteran's statement.  As to other significant history, the examiner stated that the Veteran writes and eats with his left hand and then quoted the Veteran has saying that all of his strength was in his right hand.  

The January 2014 examination shows that the examiner reviewed the Veteran's claims file.  He also included a history of the Veteran's right shoulder disability.  The examiner made a finding that the Veteran's dominant hand was his left hand. He documented the Veteran's report that his shoulder condition continued to worsen and that he had constant pain that radiated down his right arm.  The Veteran reported weakness of his right arm with difficulty reaching, carrying, range of motion, and heavy physical exertion such as chopping wood.  The examiner noted the Veteran's report of flare-ups several times per week that last several hours and during which he has to rest his arm.  The Veteran reported that he missed about two days of work in the last year because of his right shoulder disability.  

Range of motion was initially measured as 120 degrees of flexion with pain beginning at 90 degrees and abduction to 90 degrees with painful motion beginning at that point.  Flexion and abduction were unchanged following three repetitions.  He had no additional limitation of range of motion or functional loss following repetitive use testing.  He did have localized tenderness or pain on palpation of the right joints/soft tissue, biceps, but no guarding.  Strength as to abduction and forward flexion was normal.  The examiner indicated that there was no history of recurrent dislocation of the shoulder, tests for instability were negative, and he did not have  nkyloses of any right shoulder joint.  

The examiner provided an opinion that acute pain flare and/or repetitive use would cause weakness, fatigability and inhibited coordination and the Veteran would have significantly limited functionality of his shoulder.  As to additional limitation due to pain, weakness, etc., the examiner provided an opinion that  the additional limitation as described the Veteran was due to pain and consisted of limited range of motion, and limitation in lifting, carrying, throwing, or heavy exertion with the right shoulder.  The examiner stated that during flare ups the Veteran would have to rest and avoid using his arm for several hours.  The examiner stated that it was not possible to substantiate the claimed additional limitation because the Veteran was not experiencing a flare-up at the time of the examination.  

Also addressed by the examiner were specific questions that the Board had included in its December 2013 Remand directives.  The answers to those specific questions are accurately summed up as motion of the Veteran's right arm was not limited to only 25 degrees from his side or to midway between his side and his shoulder or to the level of his shoulder as to flexion, but was limited to right at shoulder level (90 degrees) as to abduction.  

Treatment records associated with the claims file do not add significant evidence beyond that which is found in the examination reports.  These typically document the Veteran's reports of pain of his right shoulder and arm and numbness in the right upper extremity.  

B.  Analysis

The October 2010 and January 2014 examination reports as well as the Veteran's own endorsement in his May 1990 report of medical history, is the most probative evidence as to what is his dominant or major shoulder.  This evidence is more probative than the Veteran's assertion made during the course of his claim and appeal that he is right handed.  His rationale, that his right side is stronger, is not based in law or regulation and is contrary to what the medical professionals have determined.  

It is noted that the AOJ selected September 27, 2010 as the date to assign the 20 percent rating based on a statement from the Veteran, dated that date, in which he contended that he was experiencing limitation of motion of his right shoulder.  The Board makes no comment as to that choice but notes that the evidence prior to that date does not support a rating higher than 10 percent for orthopedic manifestations of his right shoulder disability.  

The evidence listed above shows that, for the period prior to September 27, 2010, the Veteran's right arm range of motion was never less than from 0 to 105 degrees, even considering pain and repetitive testing.  His reports of flare-ups are that he has increased pain during flare-ups.  Although he reported flare-ups of pain, he also reported that he was not incapacitated and his shoulder disability did not affect his ability to conduct employment activities or activities of daily living.  Furthermore, W.A. has reported that the Veteran is able to hold down a physically demanding 50 hour per week job, a statement which is evidence against a finding that flare-ups result in significant functional impairment.  The Board finds that the examiners' reports that they could not provide statements as to the additional loss of function due to flare-ups because the Veteran was not having flare-ups during any examination is logical and is a sufficient explanation for the lack of estimates of additional loss of function during flare-ups.  

The Board has not ignored the Veteran's statement from August 2008 that he woke up on one occasion with his right arm unusable or his statement received in January 2009 that he had no range of motion of his right arm and had to lift his right arm up with this left hand.  However, that evidence must be considered along with the objective evidence of record during this time frame.  That evidence repeatedly shows that the Veteran's impairment is not as severe as he has described.  The preponderance of evidence, including the examination reports from 2006 and 2008, show that the orthopedic manifestation of his right shoulder disability did not approximate range of motion limited to shoulder level or below.  Therefore, a rating higher than the 10 percent already assigned for that period is not warranted.  

For the period beginning on September 27, 2010, the preponderance of evidence is against a finding that orthopedic manifestations of his right shoulder disability approximated the criteria for a rating higher than the 20 percent already assigned.  The October 2010 examination report shows that, even with consideration of pain and after repetitive testing, his right shoulder disability did not limit motion of his right arm to shoulder level or less.  Although the examiner noted the Veteran's report of decreased speed on motion as well a pain and that his motion was affected by his disability, the objective findings show that motion of his right arm was limited to no less than from 0 to 100 degrees.  It was not until the January 2014 examination that he was found to have motion limited to shoulder level, and thus to the level that allows for a 20 percent rating for limitation of motion.  Even then, motion was limited to just at shoulder level so the disability just approximated the criteria for the 20 percent rating.  

The Board however finds that neurological manifestations of the Veteran's service-connected right shoulder disability approximate the criteria for an additional rating.  The Veteran has continually reported numbness and pain into his right hand, although he has also reported neurological symptoms of his hands (plural).  He has consistently been found neurologically normal with the exception of the October 2010 examination which included decreased sensory finding of the right index and long fingers and slight decreased motor function on the right as to finger abduction and flexion.  From all of the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that his right shoulder disability meets the criteria for a 10 percent rating under Diagnostic Code 8715 for mild neuralgia of the right median nerve, and does so for the entire course of his claim and appeal.

The Veteran's reports and the minimal findings from the October 2010 examination support a finding of mild neuralgia of the right median nerve but the preponderance of evidence shows that the Veteran does not have more than mild neuralgia of the right median nerve.  The Board has not ignored the Veteran's and W.A.'s description of his neurological manifestations.  Rather, the Board finds that the examination reports and the negative diagnostic testing outweigh those descriptions as to the severity of his neurological manifestations.  To the extent of a rating higher than 10 percent, the appeal is denied.  

C.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular analysis involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating schedule contemplates all of his reported or otherwise identified symptoms.  His reported symptoms are pain and numbness of his right upper extremity.  The rating criteria take this into account under 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5201, and 38 C.F.R. § 4.124.  The schedule also describes the level of the Veteran's right shoulder disability as well as a greater level of disability, not suffered by the Veteran.  The first Thun element is not met.  Nor is the second Thun element met.  There are no reports of hospitalization and certainly not frequent hospitalization.  The Veteran's statements and those of W.A. show that there has not been marked interference with employment.  For example, the Veteran reports missing very few days of work due to his disability, and W.A. reported that the Veteran worked a physically demanding 50 hour per week job.  There is no evidence of factors similar in kind to frequent hospitalization and marked interference with employment in this case.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has two other service-connected disabilities, chronic low back strain, rated as 10 percent disabling and history of right foot stress fracture with scar, rated noncompensable.  Review of the record does not show that he is not properly compensated for those disabilities.  Nor is there any evidence showing that either or both of those disabilities together with his service-connected right shoulder disability have a collective effect.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

D.  Conclusion

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's right shoulder disability approximates the criteria for higher ratings than those already assigned under 38 C.F.R. § 4.71a, for orthopedic manifestations, for any period on appeal.  The appeal is therefore denied in this respect.  However, the Board also concludes that a 10 percent rating is warranted for neurological manifestations of his right shoulder disability for the entire period on appeal but that the preponderance of evidence is against a finding that his neurological manifestations approximate the criteria for a higher rating for any period on appeal.  Finally, the Board concludes that the preponderance of evidence is against a finding that the criteria for referral for extraschedular consideration have been met.  There is no reasonable doubt to be resolved as to the aspects of this decision unfavorable to the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  











(CONTINUED ON NEXT PAGE)

ORDER

A disability rating for orthopedic manifestations of right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear greater than 10 percent prior to September 27, 2010 is denied.  

A disability rating for orthopedic manifestations of right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear greater than 20 percent beginning on September 27, 2010 is denied.  

A 10 percent disability rating is granted for neurological manifestations of right shoulder muscle strain with mild degenerative changes, chronic impingement and partial rotator cuff tear, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


